Dismissed and Memorandum Opinion filed September 17, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00627-CV

                    ROBERT H. BURROUGHS, Appellant
                                        V.

                        GARY BURROUGHS, Appellee

                    On Appeal from the Probate Court No 4
                             Harris County, Texas
                      Trial Court Cause No. 396,576-401

                 MEMORANDUM                      OPINION


      On July 12, 2013, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was
late, on or before August 12, 2013, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Frost, Boyce, and Jamison.